DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20-23, 27-32 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0070380 A1, hereinafter Nagaraja) in view of Jeon et al. (US 2018/0324716 A1, hereinafter Jeon, and since Jeon is relied upon based on Provisional application 62/501,508, citation of Jeon is cited from Provisional application 62/501,508 (Section 2)).

	Regarding claims 20, 29 and 38, Nagaraja discloses a method (Abstract, Fig. 6), an apparatus for resource configuration (Fig. 4 and paragraph 43, user equipment (UE)) and a computer program product comprising a non-transitory computer-readable medium storing computer executable instructions that, when executed by a processor, instruct the processor to implement a method (paragraphs 43-45), the apparatus comprising: 
one or more memories configured to store instructions (paragraphs 43-45, “memory 404 may store instructions 406”); and 
one or more processors (paragraph 44) coupled to the one or more memories and configured to execute the instructions (paragraph 45, “instructions 406 may include instructions that, when executed by the processor 402, cause the processor 402 to perform the operations described herein with reference to the UEs 302 in connection with embodiments of the present disclosure”) to cause the apparatus to: 
obtain physical random access channel (PRACH) configuration information (paragraph 57, “At step 615, the BS 304 broadcasts system information over the plurality of directional beams. System information may include cell access related information, a channel configuration, a physical random access (PRACH) configuration, and/or neighboring cell information. The PRACH configuration may indicate sequences, formats, and/or resources for random access preamble transmissions” and “At step 620, the UE 302 downloads the system information”, such that the UE download (obtains) the PRACH configuration information; paragraph 58, “At step 625, the BS 304 broadcast random access message transmission configuration over the plurality of directional beams” and “At step 630, the UE 302 downloads the random access message transmission configuration”), wherein the PRACH configuration information comprises one or more pieces of following information: 
a preamble format, a system frame number (SFN) of a random access resource, a subframe number of the random access resource, a start orthogonal frequency division multiplexing (OFDM) symbol for the random access resource, random access preamble grouping information, a subcarrier spacing, a starting position of a frequency where the random access resource is located, or timing advance (TA) (paragraph 57, “The PRACH configuration may indicate sequences, formats, and/or resources for random access preamble transmissions”); 
RA during which random access resources are allocated for random access (paragraph 57, “The PRACH configuration may indicate sequences, formats, and/or resources for random access preamble transmissions. For example, the BS 304 may assign some portions of some subframes for random access preamble transmissions”, such that the UE can determine from the PRACH configuration information subframe (time period) that random access resources are available for random access preamble transmissions); 
receive a first downlink signal (paragraph 56, “At step 605, the BS 304 broadcasts synchronization signals and BRSs over a plurality of directional beams (e.g., the beams 311). At step 610, the UE 302 performs synchronization to synchronize to the BS 304 based on the synchronization signals and the BRSs”); 
determine a first random access resource during the time period TRA (paragraph 60, “At step 640, the UE 302 forms beams (e.g., the beams 321a, 321b, and 321c) in the directions of the selected beams and sends a message 1 carrying a random access preamble over each of the beams according to the PRACH configuration”, in combination with paragraph 57, where Nagaraja discusses the PRACH configuration indicates resources and timing for random access preamble transmissions, Nagaraja discloses the UE determines resources during the specified subframes (period TRA) for the random access preamble transmissions); and 
transmit a random access preamble to a network device in the first random access resource (paragraph 60, “the UE 302 forms beams (e.g., the beams 321a, 321b, and 321c) in the directions of the selected beams and sends a message 1 carrying a random access preamble over each of the beams according to the PRACH configuration”).
	Nagaraja discloses the BS broadcasts synchronization signals, beam reference signals (BRSs) and system information (downlink signals) periodically (paragraph 58), wherein the UE 302 performs signal measurements based on the received broadcast signals and selects one or more beams (paragraph 59), and a Random Access Response (RAR) is transmitted to the UE (paragraph 61). 
	Nagaraja does not explicitly disclose the time period TRA is an association period during which the random access resources allocated are associated with a plurality of downlink signals, receive a first downlink signal of the plurality of downlink signals and determine the first random access resource during the time period TRA based on association of the first random access resource with the first downlink signal.
	In an analogous art, Jeon discloses a base station may transmit to a wireless device one or more messages comprising configuration parameters of one or more cells, wherein the configuration parameters may comprise parameters of a plurality of CSI-RS signal format and/or resources (p. 7, section 3.1). Jeon discloses in a multi-beam system, a New Radio (NR) may configure different types of PRACH resources that may be associated with synchronization signal (SS) blocks and/or DL beams, wherein a PRACH transmission occasion may be defined as the time-frequency resource on which a UE transmits a preamble using the configured PRACH preamble format with a single particular Tx beam and for which gNB performs PRACH preamble detection, and a PRACH burst may mean a set of PRACH occasions allocated consecutively in time domain, wherein an association exists between SS blocks (DL signal/channel) and PRACH occasion and a subset of PRACH preamble resources, and PRACH RA) is associated with downlink SS blocks, and UE determines from SS block PRACH occasion to transmit random access preamble based on the association. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the downlink signals to be measured by the UE as disclosed by Nagaraja with a PRACH occasion as disclosed by Jeon to allow the base station to configure timing to transmit random access preamble associated with a specific downlink signal, and thereby allow the base station to determine which  beam or set of beams to use to transmit RAR to the UE based on time that the random access preambles are transmitted, as suggested by Jeon (p. 8, section 3.2).

	Regarding claims 21, 30 and 39, Nagaraja in view of Jeon discloses the limitations of claims 20, 29 and 38 as applied above. Nagaraja does not explicitly disclose the PRACH configuration information further comprises: a quantity of random access resources associated with a downlink signal, or, indexes of random access resources associated with the downlink signal; and wherein the downlink signal is a synchronization signal/physical broadcast channel (SS/PBCH) or channel state information-reference signal (CSI-RS) received from the network device, and wherein the random access resource is a random access channel occasion (RACH occasion).
	Jeon discloses a base station may configure an association between DL signal/channel, and a subset of RACH resources and/or a subset of RAP indices (p. 2, section 2), and an association between SS block and a subset of RACH resources and/or a subset of preamble


Regarding claims 22, 23, 31 and 32, Nagaraja in view of Jeon discloses the limitations of claims 20 and 29 as applied above. Nagaraja and Jeon do not expressly disclose the value of TRA is a 2n * 5 millisecond (ms), and n is a integer between 0 and 9, wherein the time period TRA has a value that is one of a plurality of candidate values, and the plurality of candidate values include one or more of following values: 10ms, 20ms, 40ms, 80ms, 160ms, 320ms, or 640ms.
Nagaraja in view of Jeon discloses the claimed invention except for specifying value of the TRA.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the TRA as claimed values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Regarding claims 28 and 37, Nagaraja in view of Jeon discloses the limitations of claims 27 and 29 as applied above. Nagaraja in view of Jeon further discloses the one or more processors are further configured to execute the instructions to cause the apparatus to receive a synchronization signal as the first downlink signal (see Nagaraja, paragraph 56). 
Nagaraja does not explicitly disclose receiving an index of the first downlink signal.
Jeon discloses a base station may configure an association between DL signal/channel, and a subset of RACH resources and/or a subset of RAP indices (p. 2, section 2), and an association between SS block and a subset of RACH resources and/or a subset of preamble
indices may be configured so that TRP may identify the best DL beam for a UE according to resource location or preamble index of received preamble (p. 8-9, section 3.2). Jeon discloses the downlink signal is a synchronization signal (SS) (p. 8, section 3.2), wherein SS block comprises PBCH (Physical broadcast channel) (p. 6, section 3.1), and the random access resource is a PRACH occasion (p. 8. section 3.2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the PRACH configuration as disclosed by Nagaraja with indices of preambles associated with subset of RACH resources as disclosed by Jeon to allow a base station to configure a UE to transmit .

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Jeon, as applied to claims 20 and 29 above, and further in view of Zhang et a. (US 2014/0247759 A1, hereinafter Zhang).

Regarding claims 24 and 33, Nagaraja in view of Jeon discloses the limitations of claims 20 and 29 as applied above. Nagaraja and Jeon do not expressly disclose when the PRACH configuration information includes the SFN of the random access resource, the SFN of the random access resource satisfies at least one of following formulas:
Mod (SFN,2)=0, and Mod (SFN,2)=1;
Mod (SFN,4)=0, Mod (SFN,4)=1, Mod (SFN,4)=2, and Mod (SFN,4)=3;
Mod (SFN,8)=0, Mod (SFN,8)=1, Mod (SFN,8)=2, Mod(SFN,8)=3, Mod(SFN,8)=4, Mod (SFN,8)=5, Mod (SFN,8)=6, and Mod (SFN,8)=7; or
Mod (SFN, 16)=0, Mod (SFN, 16)=1, Mod (SFN, 16)=2, Mod (SFN, 16)=3, Mod (SFN, 16)=4, Mod (SFN, 16)=5, Mod (SFN, 16)=6, and Mod (SFN, 16)=7; and 
wherein Mod is a modulo operation.
	In an analogous art, Zhang discloses a starting subframe can be indicated by SFN mod 2 = 0 or SFN mod 2 = 1 (paragraph 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to indicate starting time of resource allocation as disclosed by Nagaraja in view of Jeon to indicate starting time for resource allocation based on formulas SFN mod 2 = 0 and SFN mod 2 = 1 as  suggested by Zhang to .

Allowable Subject Matter
Claims 25, 26, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (US 2020/0045746 A1) discloses a method and device for indicating a random access physical resource (Abstract), wherein a terminal is notified of an association relationship between a downlink synchronization signal block or a reference signal and a first random access slot through a system message (paragraph 40), wherein in an implementation mode, in the time domain, the association relationship between the downlink synchronization signal block or the reference signal and the first random access slot may be that: the k-th random access slot after the downlink synchronization signal block or the reference signal is the first random access slot, where k is a positive integer (paragraph 51), and in another implementation mode, in the time domain, the association relationship between the downlink synchronization signal block or the reference signal and the first random access slot may be: the association relationship between the downlink synchronization signal block or the reference signal and the first random access slot is related to an index of the downlink synchronization signal block or the 

Park et al. (US 2017/0231011 A1) discloses a method of communication for a user equipment includes receiving a random access channel (RACH) configuration from a base station (an evolved nodeB (eNB)), and transmitting to the eNB a random access preamble (RAP) message in an uplink subframe of an unlicensed band matching a subframe configured as a RACH resource according to the RACH configuration (Abstract), and it is possible to determine RACH resources by differently interpreting the existing RACH resource configuration table arranged according to the RACH density of the FDD UL or TDD configuration. For example, this table may be interpreted (not in terms of absolute subframe index) in terms of relative subframe index with respect to the start of successive DL subframes (DL burst), the start of successive UL subframes (UL burst), or the time of eNB order issuance. For example, the RACH resource configuration table may be stored in the UE in advance through a RRC-layer control signal, and the reference time for the table may be notified to the UE via a physical-layer (layer-1) signal (paragraph 152), wherein among configuration variables differentiated by PRACH configuration index (PRCI), the system frame number (SFN) and subframe number with respect to PCell are related to the temporal location of the RACH resource (paragraph 153), and the UE may be aware that the RACH resource is allocated in 1) a subframe after a duration corresponding to n subframes from reception of PRCI set to n, 2) subframe k+n where n is the 

“SS Block Composition, SS Burst Set Composition and SS Time Index Indication” (R1-1705459) by Cohere Technologies, dated 03 April 2017, discloses Synchronization Sequences (SS) and Physical Broadcast Channel (PBCH) transmission as an SS block and burst (section 1), wherein SS burst set configuration different than the default one is indicated to UEs via NR-PBCH or System Information (section 2, Proposal 5).

Ouchi et al. (US 2016/0135147 A1) discloses physical random access channel (PRACH) is a channel that is used for notifying a preamble sequence, and has a guard time. The preamble sequence is configured in such a manner that 64 types of sequences are prepared to express 6-bit information. The physical random access channel is used as a means by which the terminal device 2 has access to the base station device 1. The terminal device 2 uses the physical random access channel in order to make a request to the base station device 1 for the radio resource when the physical uplink control channel is not set, in response to the scheduling request (SR), or to make a request to the base station device 1 for transmission timing alignment information (also referred to as timing advance (TA)) necessary to adjust uplink transmission timing to a reception timing window of the base station device (paragraph 78), specifically, the terminal device 2 transmits the preamble sequence using the radio resource for the physical random access channel that is set by the base station device 1. The terminal device 2 that receives the transmission .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645